113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Mary V. MECKEL, Appellant,v.UNIVERSITY OF ARKANSAS, at Monticello, Jack Lassiter,Executive Vice Chancellor and John N. Short,Chairman, Division of Social Sciences, Appellees.
No. 96-3730.
United States Court of Appeals, Eighth Circuit.
May 20, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Mary V. Meckel appeals from the final order entered in the District Court1 for the Eastern District of Arkansas denying her Fed.R.Civ.P. 60(b)(2) motion for relief from judgment.  The district court found that Meckel's proffered expert testimony did not constitute newly discovered evidence which could not have been timely discovered by due diligence.  We conclude that the district court did not abuse its discretion in denying the motion.  See Mitchell v. Shalala, 48 F.3d 1039, 1041 (8th Cir.1995) (standard of review;  movant must show due diligence, among other things).  Accordingly, we affirm.



1
 The Honorable James Maxwell Moody, United States District Judge for the Eastern District of Arkansas